DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II: claims 11-20 in a telephonic interview with Andrew Zidel (Reg. No. 45,256) on 09/26/2022is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo, US 2011/0135155 A1 (Kudo), and further in view of Pham et al., US 2020/0341466 A1 (Pham).
Regarding claim 11, Kudo teaches a method of controlling a vehicle (drive control unit 5 can perform throttle valve control and braking control) ([0026]), the method comprising: 
receiving, by one or more sensors (monocular camera 3a) (Fig. 1; [0021]) of a perception system of the vehicle (of an image capturing optical system 3 of automobile 1) (Fig. 1; [0020-0021]), sensor data (image data) ([0021]) associated with objects in an external environment of the vehicle (image data associated with external objects such as a traffic signal) ([0021-0022]); 
determining, by one or more processors of the vehicle (image processing unit 4) (Fig. 1; [0022]), whether the vehicle (vehicle 1) (Fig. 1; [0036]) is within a threshold distance (within a set distance L2 or less) ([0036]) of a lane endpoint (a traffic signal indicating a lane endpoint) (Abstract and [0036]) along a portion of a roadway (determining if the vehicle 1 is located within a set distance L2 or less from the traffic signal) (Abstract and [0036]); 
performing, by the one or more processors (image processing unit 4) (Fig. 1; [0022-0023]) upon determining that the vehicle is within the threshold distance of the lane endpoint (when the vehicle is within a set distance L2 or less from the traffic signal) ([0036]), stop location detection (the process shifts to stop line recognition mode) (Abstract and [0037-0040] and [0046]), wherein performing the stop location detection (stop line recognition) ([0022-0023], [0046], and [0050]) includes: 
predicting a set of stop line points closest to an expected stop line (predicting a set of stop line points that are within an expected frame R1) (Fig. 5; [0023]); 
discarding any of the set of stop line points not located within a region of interest (disregarding/discarding any points that are not located in the region of interest frame R1; such as points that are outside frame R1 because the stop line is long) (Fig. 5; [0023]) associated with the lane endpoint (wherein the stop line is associated with the traffic light) (Abstract and [0022]); and 
projecting any remaining stop line points of the set onto a lane tangent (determining where other stop line points would be within the sections of frame R1 (Ra-Rf), which are tangent to each other) (Fig. 5; [0023]) to identify a predicted stopping location (identifying a predicted stop line using the stop line recognition frame R1) (Fig. 5; [0023]); and 
causing, by the one or more processors (drive control unit 5) (Fig. 1), the vehicle to stop along the roadway according to the predicted stopping location (causing the vehicle to stop according to the stop line location) ([0026]).  
Kudo teaches that the vehicle can be controlled to stop ([0026]); however Kudo does not explicitly teach controlling a vehicle “operating in an autonomous driving mode”.
Pham teaches live perception from sensors of a vehicle may be leveraged to generate potential paths for the vehicle to navigate an intersection in real-time or near real-time (Abstract); and wherein the vehicle 800 is an autonomous vehicle (Fig. 8A; [0024]) that can detect lane types such as a stop line ([0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kudo to include making the car fully autonomous since it allows for the vehicle to effectively and accurately navigate locations (Pham; [0006-0007]).

Regarding claim 12, Pham teaches wherein the set of stop line points (lane types such as a stop line) ([0080]) is predicted based on (i) a heat map according to the received sensor data (heat maps according to the live perception data from the sensor of a vehicle) (Abstract and [0075]) and (ii) a vector field including a set of vectors (vector fields including vectors) (Abstract and [0082]), each vector being associated with a corresponding given pixel of a set of pixels in the heat map (wherein the vectors correspond to pixels which correspond to the heat maps and/or intensity maps) (Abstract and [0080-0084]).  

Regarding claim 13, Pham teaches wherein the stop line points (lane segment; wherein the lane can include a stop line) ([0056] and [0080]) are weighted by scores at corresponding ones of the given pixels (weighting based on updating the parameters of the heat maps and/or intensity maps) ([0056-0057]).  

Regarding claim 17, Kudo teaches the vehicle (automobile 1) (Fig. 1; [0020]) comprising: 
a perception system (of an image capturing optical system 3 of automobile 1) (Fig. 1; [0020-0021]) including one or more sensors (monocular camera 3a) (Fig. 1; [0021]), the one or more sensors (monocular camera 3a) (Fig. 1; [0021]) being configured to receive sensor data (image data) ([0021]) associated with objects in an external environment of the vehicle (image data associated with external objects such as a traffic signal) ([0021-0022]); and 
a control system (image processing unit 4) (Fig. 1; [0022]) including one or more processors, the control system operatively, the perception system (of an image capturing optical system 3 of automobile 1) (Fig. 1; [0020-0021]), the control system (image processing unit 4) (Fig. 1; [0022]) being configured to: 
determine whether the vehicle (vehicle 1) (Fig. 1; [0036]) is within a threshold distance (within a set distance L2 or less) ([0036]) of a lane endpoint (a traffic signal indicating a lane endpoint) (Abstract and [0036]) along a portion of a roadway (determining if the vehicle 1 is located within a set distance L2 or less from the traffic signal) (Abstract and [0036]); 31XSDV 3.OF-2219 [9916]
perform, upon determining that the vehicle is within the threshold distance of the lane endpoint (when the vehicle is within a set distance L2 or less from the traffic signal) ([0036]), stop location detection (the process shifts to stop line recognition mode) (Abstract and [0037-0040] and [0046]), wherein the stop location detection (stop line recognition) ([0022-0023], [0046], and [0050]) includes: 
prediction of a set of stop line points closest to an expected stop line (predicting a set of stop line points that are within an expected frame R1) (Fig. 5; [0023]); 
discarding any of the set of stop line points not located within a region of interest (disregarding/discarding any points that are not located in the region of interest frame R1; such as points that are outside frame R1 because the stop line is long) (Fig. 5; [0023]) associated with the lane endpoint (wherein the stop line is associated with the traffic light) (Abstract and [0022]); and 
projection of any remaining stop line points of the set onto a lane tangent (determining where other stop line points would be within the sections of frame R1 (Ra-Rf), which are tangent to each other) (Fig. 5; [0023]) to identify a predicted stopping location (identifying a predicted stop line using the stop line recognition frame R1) (Fig. 5; [0023]); and 
cause the vehicle to stop along the roadway according to the predicted stopping location (causing the vehicle to stop according to the stop line location) ([0026]).
Kudo teaches that the vehicle can be controlled to stop ([0026]); however Kudo does not explicitly teach “a vehicle configured to operate in an autonomous driving mode”, “a driving system including a steering subsystem, an acceleration subsystem and a deceleration subsystem to control driving of the vehicle; a positioning system configured to determine a current position of the vehicle”; and a control system including one or more processors, the control system operatively coupled to the “driving system”, the perception system and the “positioning system”.
Pham teaches live perception from sensors of a vehicle may be leveraged to generate potential paths for the vehicle to navigate an intersection in real-time or near real-time (Abstract); wherein a vehicle configured to operate in an autonomous driving mode (wherein vehicle 800 can operate as an autonomous vehicle) (Fig. 8A; [0024] and [0098]); a driving system including a steering subsystem (steering system 854) (Fig. 8A; [0100]), an acceleration subsystem (propulsion system 850, including accelerators 852) (Fig. 8A; [0099-0102]) and a deceleration subsystem (brake sensor system) ([0101]) to control driving of the vehicle (to control driving of the vehicle) ([0098-0103]); a positioning system configured to determine a current position of the vehicle (GNSS sensors 858 including GPS sensors to determine the current position of the vehicle) (Fig. 8A; [0103] and [0167]); and a control system including one or more processors, the control system operatively coupled to the driving system, the perception system and the positioning system (controllers 836 for controlling the steering, sensors, and GPS systems) ([0102-0103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kudo to include making the car fully autonomous since it allows for the vehicle to effectively and accurately navigate locations (Pham; [0006-0007]).

Regarding claim 18, Pham teaches wherein prediction of the set of stop line points (lane types such as a stop line) ([0080]) is based on (i) a heat map according to the received sensor data (heat maps according to the live perception data from the sensor of a vehicle) (Abstract and [0075]) and (ii) a vector field including a set of vectors (vector fields including vectors) (Abstract and [0082]), each vector being associated with a corresponding given pixel of a set of pixels in the heat map (wherein the vectors correspond to pixels which correspond to the heat maps and/or intensity maps) (Abstract and [0080-0084]).  

Claim(s) 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo, US 2011/0135155 A1 (Kudo), Pham et al., US 2020/0341466 A1 (Pham), and further in view of Takae et al., US 2011/0118929 A1 (Takae).
Regarding claim 14, Kudo teaches an image capturing optical system 3 of automobile 1 (Fig. 1; [0020-0021]); and to determine a threshold distance (within a set distance L2 or less) ([0036]). Pham teaches live perception from sensors of a vehicle may be leveraged to generate potential paths for the vehicle to navigate an intersection in real-time or near real-time (Abstract). 
However, neither explicitly teaches “wherein the threshold distance is selected in accordance with sensor visibility for the one or more sensors of the perception system”.
Takae teaches a vehicle driving assist apparatus (Abstract); including forward sensor 9 (Fig. 1; [0039]); and wherein the threshold distance is selected in accordance with sensor visibility for the one or more sensors of the perception system (wherein the threshold distance for the stopping area is based on the visibility of the sensor system) ([0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include changing the distance based on visibility because it makes the vehicle safer (Takae; [0002-0004] and [0044]).

Regarding claim 19, Kudo teaches an image capturing optical system 3 of automobile 1 (Fig. 1; [0020-0021]); and to determine a threshold distance (within a set distance L2 or less) ([0036]). Pham teaches live perception from sensors of a vehicle may be leveraged to generate potential paths for the vehicle to navigate an intersection in real-time or near real-time (Abstract). 
However, neither explicitly teaches “wherein the threshold distance is selected in accordance with sensor visibility for the one or more sensors of the perception system”.
Takae teaches a vehicle driving assist apparatus (Abstract); including forward sensor 9 (Fig. 1; [0039]); and wherein the threshold distance is selected in accordance with sensor visibility for the one or more sensors of the perception system (wherein the threshold distance for the stopping area is based on the visibility of the sensor system) ([0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include changing the distance based on visibility because it makes the vehicle safer (Takae; [0002-0004] and [0044]).

Claim(s) 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo, US 2011/0135155 A1 (Kudo), Pham et al., US 2020/0341466 A1 (Pham), Takae et al., US 2011/0118929 A1 (Takae), and further in view of Lee et al., US 2014/0309812 A1 (Lee).
Regarding claim 15, Kudo teaches an image capturing optical system 3 of automobile 1 (Fig. 1; [0020-0021]); and to determine a threshold distance (within a set distance L2 or less) ([0036]). Pham teaches live perception from sensors of a vehicle may be leveraged to generate potential paths for the vehicle to navigate an intersection in real-time or near real-time (Abstract). Takae teaches a vehicle driving assist apparatus (Abstract); and wherein the threshold distance for the stopping area is based on the visibility of the sensor system ([0082]). 
However, none of them explicitly teaches “wherein the threshold distance is selected according to one or more of vehicle size, vehicle type or sensor configuration”.
Lee teaches a local driving assistance service (Abstract); and wherein the threshold distance is selected according to one or more of vehicle size, vehicle type or sensor configuration (wherein the predetermined distance is selected based on the vehicle according to a size, a type, and other characteristics of the vehicle) ([0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include changing the distance based on the vehicle type since it increases the safety of driving to a driver (Lee; [0007]).

Regarding claim 20, Kudo teaches an image capturing optical system 3 of automobile 1 (Fig. 1; [0020-0021]); and to determine a threshold distance (within a set distance L2 or less) ([0036]). Pham teaches live perception from sensors of a vehicle may be leveraged to generate potential paths for the vehicle to navigate an intersection in real-time or near real-time (Abstract). Takae teaches a vehicle driving assist apparatus (Abstract); and wherein the threshold distance for the stopping area is based on the visibility of the sensor system ([0082]). 
However, none of them explicitly teaches “wherein the threshold distance is selected according to one or more of vehicle size, vehicle type or sensor configuration”.
Lee teaches a local driving assistance service (Abstract); and wherein the threshold distance is selected according to one or more of vehicle size, vehicle type or sensor configuration (wherein the predetermined distance is selected based on the vehicle according to a size, a type, and other characteristics of the vehicle) ([0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include changing the distance based on the vehicle type since it increases the safety of driving to a driver (Lee; [0007]).

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo, US 2011/0135155 A1 (Kudo), Pham et al., US 2020/0341466 A1 (Pham), and further in view of Neyama et al., US 2021/0231459 A1 (Neyama).
Regarding claim 16, Kudo teaches stop line recognition ([0010]). Pham teaches detecting and annotating sensor data, such as with a stop line ([0046] and [0080]); and wherein map information can be updated based on the image data acquired ([0199]).
However, neither explicitly teaches “further comprising augmenting map information in accordance with the predicted stopping location”.
Neyama teaches an apparatus for collecting data for map generation (Abstract); and comprising augmenting map information in accordance with the predicted stopping location (updating the map according to the location of features according to detected data, including a stop line) ([0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include updating map information so that a more accurate map can be generated to help with detecting a road feature (Neyama; [0004-0005]) while preventing the communication load between vehicle and the apparatus from increasing (Neyama; [0075]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov